TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00423-CV



             BLF LLC, Bradford W. Bayliff, and Lisa E. W. Bayliff, Appellants

                                                v.

               The Landing at Blanco Property Owners Association, Appellee


              FROM THE 33RD DISTRICT COURT OF BLANCO COUNTY
        NO. CV09083, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               We abate this cause pending the Texas Supreme Court’s resolution of DeGon v.

Poole Point Subdivision Homeowners’ Ass’n, No. 22-0316, on petition for review of this Court’s

opinion in Pool Point Subdivision Homeowners’ Ass’n v. DeGon, No. 03-20-00618-CV,

2022 WL 869809 (Tex. App.—Austin Mar. 24, 2022, pet. filed) (mem. op.).                 We direct

appellants to notify this Court of the Texas Supreme Court’s decision in cause 22-0316 by filing

a letter with this Court within thirty days of that decision becoming final, though appellee may so

inform the Court and the Court may reinstate the appeal on its own motion.

               Within thirty days after reinstatement, appellants shall file an opening brief or a

motion to dismiss the appeal. Failure to do so may result in this Court dismissing this appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(b).
Before Justices Goodwin, Baker, and Kelly

Abated

Filed: September 22, 2022




                                            2